[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1033

                        UNITED STATES,

                          Appellee,

                              v.

              DAVID RIVERA, A/K/A KENNETH BAKER,
                   A/K/A CHRISTOPHER TOLAN,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

     [Hon. Francis J. Boyle, Senior U.S. District Judge]                                                                   

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Robert A. Strumwasser on brief for appellant.                                 
Sheldon  Whitehouse,   United  States  Attorney,   on  brief   for                               
appellee.

                                         

                      December 10, 1997
                                         

     Per Curiam.    Upon careful  review  of the  briefs  and                           

record, we find no reason to overturn defendant's sentence.  

     Defendant  did not  alert  the  district  court  to  any

alleged  breach  of the  plea  agreement,  and so  we  review

defendant's  appellate allegation for  plain error only.   No

plain  error appears.  Under  the written plea agreement, the

government's  obligation  not  to  oppose  the  decrease  for

acceptance  of responsibility  was  conditional upon  whether

defendant "truthfully admits his involvement  in the criminal

conduct to which  he is pleading guilty," and  the government

did  not  plainly  breach that  conditional  obligation.   We

reject defendant's argument  that the plea colloquy  made the

government's  obligation unconditional;  the  change of  plea

transcript,  read as a whole, convinces  us that the district

court  adequately  alerted  defendant  that his  truthfulness

would be a continuing question at sentencing.

     The district  court  properly refused  the decrease  for

acceptance of responsibility based on its negative assessment

of  defendant's credibility and candor and its interpretation

of   defendant's  ambiguous,   rationalized,  and   qualified

statements  purporting  to  accept   responsibility  for  the

instant offense.   See  United States  v. Ocasio-Rivera,  991                                                                   

F.2d  1, 5 (1st  Cir. 1993).   We will not  second-guess that

assessment  and  interpretation.    Contrary  to  defendant's

arguments,  it  does  not  appear  that  the  district  court

                             -2-

considered  impermissible  factors  or  engaged  in  improper

speculation in that regard.   In any event, we agree with the

district   court   that   defendant's   statements  did   not

demonstrate a clear acceptance of responsibility.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -3-